Hall, Justice.
This is an appeal from the grant of an interlocutory injunction which restrained Givins from maintaining junked automobiles and auto parts upon land on which Georgia Power possessed two parallel easements for high power lines and support structures. Our review of the transcript of the interlocutory hearing shows that the court did not abuse its discretion in concluding that as a matter of fact the junkyard operation conducted beneath the power lines interfered with Georgia Power’s right of access and repair in a manner prohibited by the language of the easements, which pre-dated the challenged use of the land.
There having been no manifest abuse of discretion, the trial court’s judgment will be affirmed. Code Ann. § 55-108. Cf. Doughtie v. Dennisson, 238 Ga. 695 (235 SE2d 379) (1977); Pendley v. Lake Harbin Civic Assn., 230 Ga. 631, 636 (198 SE2d 503) (1973).

Judgment affirmed.


All the Justices concur, except Hill, J., who concurs in the judgment only, andBowles, J., who is disqualified.